DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 08/08/2019. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 08/08/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Rui. Smoothed A* Algorithm for Practical Unmanned Surface Vehicle Path Planning, Department If Mechanical Engineering , Feb. 2019, in view of Carnevali, US 20150362321 A1, hereinafter referred to as Song and Carnevali, respectively.
Regarding claim 1, Song discloses:
a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of instructions comprising a plurality of cooperating algorithms, the plurality of cooperating algorithms comprising an A* algorithm, an IA* algorithm cooperatively communicating with the A* algorithm (Processor A* algorithm is one of the most efficient algorithms for calculating a safe route with the shortest distance cost. However, the route generated by the conventional A* algorithm is constrained by the resolution of the map and it may not be compatible with the nonholonomic constraint of the USV. Both simulation and experimental results show that the smoothed A* algorithm outperforms the conventional algorithm in both sparse and cluttered environments that have been uniformly rasterised. It has been demonstrated that the proposed improved IA* route planning algorithm can be applied to the Springer USV providing promising results when tracking trajectories – See at least Page 1 lines 1-14); and 
a Dijkstra algorithm cooperatively communicating with the IA* algorithm, the IA* algorithm configured to iteratively and recursively call the A* algorithm to generate a plurality of directed arcs, the IA* algorithm configured to call the Dijkstra algorithm and Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points. The path smoothing process is then applied to reduce any unnecessary waypoints making the path more continuous. Note that the path smoothing process is undertaken after the conventional A* algorithm finishes searching the least cost route to largely reserve the fast computational speed of the A* algorithm – See at least page 11 lines 10-15).

Song fails to explicitly disclose an automatic identification system (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor.
However, Carnevali teaches an automatic identification system (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor (during development of a route, the automatic navigational router, i.e. automatic identification system, may default to the current location, i.e. position, of the user's routing system, which may be provided by a global positioning system. – See at least ¶88 and FIG. 4).
Song discloses an algorigtm for practical unmanned surface vehicle path planning. Carnevali teaches navigational device for routing an unmanned vehicle.


Regarding claim 2, Song discloses compare a planned route provided by executing the plurality of cooperating algorithms with the current position of the vessel as calculated by the AIS transceiver; and, if the current position of the vessel is found to exceed a deviation threshold in relation the planned route, notify a user; and calculate a new planned route (It can be seen that the computational time for the conventional A* algorithm is less than that for the smoothed A* algorithm. However, although the smoothing process increases computational cost it reduces distance cost. The distance of the path generated by the conventional A* algorithm is compared to the smoothed A* algorithm. In addition, the number of course changes of the path has be reduced significantly by using the smoothed A* algorithm – See at least page 29 lines 9-16).

Regarding claim 3, Song discloses:
providing the route planning system comprising: providing a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of instructions comprising a plurality of cooperating algorithms, the Processor A* algorithm is one of the most efficient algorithms for calculating a safe route with the shortest distance cost. However, the route generated by the conventional A* algorithm is constrained by the resolution of the map and it may not be compatible with the nonholonomic constraint of the USV. Both simulation and experimental results show that the smoothed A* algorithm outperforms the conventional algorithm in both sparse and cluttered environments that have been uniformly rasterised. It has been demonstrated that the proposed improved IA* route planning algorithm can be applied to the Springer USV providing promising results when tracking trajectories – See at least Page 1 lines 1-14); and 
a Dijkstra algorithm cooperatively communicating with the IA* algorithm, the IA* algorithm configured to iteratively and recursively call the A* algorithm to generate a plurality of directed arcs, the IA* algorithm configured to call the Dijkstra algorithm and to transmit the plurality of directed arcs to the Dijkstra algorithm, and the A* algorithm and the Dijkstra algorithm being non-interacting (Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points. The path smoothing process is then applied to reduce any unnecessary waypoints making the path more continuous. Note that the path smoothing process is undertaken after the conventional A* algorithm finishes searching the least cost route to largely reserve the fast computational speed of the A* algorithm – See at least page 11 lines 10-15). 


However, Carnevali teaches providing an automatic identifications systems (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor; and23 System And Methods For Planning Routes Over Large AreasNC 109260operating the route planning system by executing the plurality of cooperating algorithms, whereby an optimum route is planned over the large area (during development of a route, the automatic navigational router, i.e. automatic identification system, may default to the current location, i.e. position, of the user's routing system, which may be provided by a global positioning system. – See at least ¶88 and FIG. 4).
Song discloses an algorithm for practical unmanned surface vehicle path planning. Carnevali teaches navigational device for routing an unmanned vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and include the feature of providing an automatic identifications systems (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor; and 23System And Methods For Planning Routes Over Large AreasNC 109260operating the route 

Regarding claim 4, Song discloses compare a planned route provided by executing the plurality of cooperating algorithms with the current position of the vessel as calculated by the AIS transceiver; and, if the current position of the vessel is found to exceed a deviation threshold in relation the planned route, notify a user; and calculate a new planned route (It can be seen that the computational time for the conventional A* algorithm is less than that for the smoothed A* algorithm. However, although the smoothing process increases computational cost it reduces distance cost. The distance of the path generated by the conventional A* algorithm is compared to the smoothed A* algorithm. In addition, the number of course changes of the path has be reduced significantly by using the smoothed A* algorithm – See at least page 29 lines 9-16).

Regarding claim 5, Song discloses:
providing the route planning system comprising: providing a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of instructions comprising a plurality of cooperating algorithms, the plurality of cooperating algorithms comprising an A* algorithm, an IA* algorithm cooperatively communicating with the A* algorithm (Processor A* algorithm is one of the most efficient algorithms for calculating a safe route with the shortest distance cost. However, the route generated by the conventional A* algorithm is constrained by the resolution of the map and it may not be compatible with the nonholonomic constraint of the USV. Both simulation and experimental results show that the smoothed A* algorithm outperforms the conventional algorithm in both sparse and cluttered environments that have been uniformly rasterised. It has been demonstrated that the proposed improved IA* route planning algorithm can be applied to the Springer USV providing promising results when tracking trajectories – See at least Page 1 lines 1-14); and 
a Dijkstra algorithm cooperatively communicating with the IA* algorithm, the IA* algorithm configured to iteratively and recursively call the A* algorithm to generate a plurality of directed arcs, the IA* algorithm configured to call the Dijkstra algorithm and to transmit the plurality of directed arcs to the Dijkstra algorithm, and the A* algorithm and the Dijkstra algorithm being non-interacting (Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points. The path smoothing process is then applied to reduce any unnecessary waypoints making the path more continuous. Note that the path smoothing process is undertaken after the conventional A* algorithm finishes searching the least cost route to largely reserve the fast computational speed of the A* algorithm – See at least page 11 lines 10-15). 

Song fails to explicitly disclose providing an automatic identifications systems (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor; 
However, Carnevali teaches providing an automatic identifications systems (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor; and23 System And Methods For Planning Routes Over Large AreasNC 109260operating the route planning system by executing the plurality of cooperating algorithms, whereby an optimum route is planned over the large area (during development of a route, the automatic navigational router, i.e. automatic identification system, may default to the current location, i.e. position, of the user's routing system, which may be provided by a global positioning system. – See at least ¶88 and FIG. 4).
Song discloses an algorigtm for practical unmanned surface vehicle path planning. Carnevali teaches navigational device for routing an unmanned vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and include the feature of providing an automatic identifications systems (AIS) transceiver disposed in relation to a vessel, the AIS transceiver configured to receive global positioning system signals and calculate a current position of the vessel in relation to Earth, the AIS transceiver configured to communicate with the processor; and 23System And Methods For Planning Routes Over Large AreasNC 109260operating the route planning system by executing the plurality of cooperating algorithms, whereby an optimum route is planned over the large area, as taught by Carnevali, to guide an unmanned surface vehicle between waypoints along a trajectory.

Regarding claim 6, Song discloses compare a planned route provided by executing the plurality of cooperating algorithms with the current position of the vessel as calculated by the AIS transceiver; and, if the current position of the vessel is found to exceed a deviation threshold in relation the planned route, notify a user; and calculate a new planned route (It can be seen that the computational time for the conventional A* algorithm is less than that for the smoothed A* algorithm. However, although the smoothing process increases computational cost it reduces distance cost. The distance of the path generated by the conventional A* algorithm is compared to the smoothed A* algorithm. In addition, the number of course changes of the path has be reduced significantly by using the smoothed A* algorithm – See at least page 29 lines 9-16).

Regarding claim 7, Song discloses wherein executing the plurality of cooperating algorithms comprises executing the A* algorithm (Both simulation and experimental results show that the smoothed A* algorithm outperforms the conventional algorithm in both sparse and cluttered environments that have been uniformly rasterised – See at least page 1 lines 1-14).

Regarding claim 9, Song discloses wherein executing the plurality of cooperating algorithms comprises executing the A* algorithm (Both simulation and experimental results show that the smoothed A* algorithm outperforms the conventional algorithm in both sparse and cluttered environments that have been uniformly rasterised – See at least page 1 lines 1-14).

Regarding claim 10, Song disclose calling the A* algorithm and providing the A* algorithm with a start-point, a goal-point,24 System And Methods For Planning Routes Over Large AreasNC 109260and a zero number of way-points for a search; and executing the A* algorithm, wherein executing the A* algorithm comprises at least one of: returning a path leading from the start-point to the goal-point; creating or generating a way-point at the start-point of the path; and following the path (It can be seen that the computational time for the conventional A* algorithm is less than that for the smoothed A* algorithm. The generated path consists of a sequence of waypoints but may contain a significant number of course 4 changes. Such a path may not be practical in real-time maritime navigation, where the path with the least course changes is generally preferred. Waypoints connected by line segments usually result in the need for sharp angled course changes, which can prove difficult for a USV to track precisely – See at least pages 3 and 4 lines 1-10).

Regarding claim 15, Song discloses commencing searching by applying a grid, the grid comprising a plurality of squares covering an area; and tagging each square of the plurality of squares to indicate an obstruction condition, the obstruction condition comprising one of: an entire area within each square is free of an obstruction, a portion of an area within each square is partially blocked by an obstruction, and an entire area within each square is completely blocked by an obstruction (The A* algorithm is applied on subdivided effective grids, which are selected by a pre- 5 segmentation process. Also, to realise the avoidance of both static and dynamic obstacles, developed a three-layered hierarchical architecture path planning algorithm, where the obstacle is bounded in a box. With the A* algorithm being applied locally in the second layer, the start point when searching for a path is the USV’s current position while the end point is one of the vertex of the obstacle bounding box – See at least page 5 lines 1-15).

Regarding claim 16, Song discloses wherein executing the plurality of cooperating algorithms further comprises at least one of: if a square is tagged as having the obstruction condition comprising the portion of the area within each square being partially blocked by the obstruction, applying a finer-grain grid of squares (a sub-grid) to such square (The algorithm extracts the environment map information to generate a binary grid map and identifies the locations of static obstacles in the image processing step. Meanwhile, the fused navigational data is used for mapping the positions of the USV itself on to the generated grid map. Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points – See at least page 11 lines 6-15).

Regarding claim 17, Song discloses wherein executing the plurality of cooperating algorithms further comprises at least one of: following an optimum type of path for a search space across any square tagged as having the condition of being free of then obstruction (A new path smoothing process with three path smoothers has been developed to improve the performance of the generated route, reducing unnecessary ‘jags’, having no redundant waypoints and offering a more continuous route – See at least page 1 lines 8-15).

Regarding claim 18, Song discloses wherein executing the plurality of cooperating algorithms further comprises, if the path reached a square tagged as having the condition of being partially blocked by the obstruction, generating another way-point and determining whether another path to the another way-point is unobstructed (The algorithm extracts the environment map information to generate a binary grid map and identifies the locations of static obstacles in the image processing step. Meanwhile, the fused navigational data is used for mapping the positions of the USV itself on to the generated grid map. Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points – See at least page 11 lines 6-15).

Regarding claim 19, Song discloses wherein executing the plurality of cooperating algorithms further comprises, if the another path to the another way-point is obstructed, generating an additional way- point and determining whether another path to the additional way-point is unobstructed (A new path smoothing process with three path smoothers has been developed to improve the performance of the generated route, reducing unnecessary ‘jags’, having no redundant waypoints and offering a more continuous route – See at least page 1 lines 8-15).

Regarding claim 20, Song discloses wherein executing the plurality of cooperating algorithms further comprises: if the path reaches a square that is partially obstructed, adjusting tracing the path in a next smaller sub-grid of squares; and if The algorithm extracts the environment map information to generate a binary grid map and identifies the locations of static obstacles in the image processing step. Meanwhile, the fused navigational data is used for mapping the positions of the USV itself on to the generated grid map. Once all the information is processed, the conventional A* algorithm is applied in the second step to calculate the shortest safe path, which consists of a series of waypoints, including the mission start and mission end points – See at least page 11 lines 6-15).

Allowable Subject Matter
Claims 8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662